DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubner (US 7,640,961).
As to claim 1 and 8, Stubner teaches a method comprising laying up a composite (9:60-63) onto a tool (Figs. 1-2) which has a continuous convex surface profile.  Stubner teaches that the tool has a contoured fixed mold (200; 1:56) in contact with a second contoured movable mold (220; 1:59-63). Stubner teaches that the movable mold (220) is hingedly connected to the fixed mold and opened/displaced toward the surface of the fixed mold (12:24-25).  Opening the Stubner movable mold (220) breaks the continuous surface (Fig. 3) and releases the laminate from the tool (12:28-29).
Although Stubner does not specifically appear to lay up “a laminate”, interpreted to mean multiple plies already laminated together, Stubner does teach laying on multiple plies (11:3) separately which would form a laminate on the tool.  One of ordinary skill in the art would have recognized that plies could be layered prior to placing the plies on the surface, and this would have been an obvious rearrangement in the order of steps. 
As to claims 13 and 14, the Stubner composite material comprises unhardened reinforced polymer (11:4).

Claims 2-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubner (US 7,640,961) in view of Reiling (US 5,683,646).  Stubner teaches the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 2-5, Stubner teaches a release agent applied to the tool (10:53-54).  Stubner also teaches placing a vacuum bag over the composite layers (11:22-32), drawing vacuum to compress/compact the composite material against the tool, and releasing the vacuum (11:45-46).  Stubner does not specifically teach the film, first suction, and laying up the laminate while the first suction is drawn, as well as the subject matter of claim 5.  
However, Reiling teaches placing a film on a male mold continuous surface (8:45-47), drawing suction to hold the film in place (8:56-57), and laying up a composite material on the film (8:54-56).  Additionally, Reiling releases the suction to the film (9:9-10) when the tool is inserted into a female curing tool (8:59-60).  Reiling places a vacuum bag over the laminate and compresses the vacuum bag onto the composite material using suction (8:47-51).  Since Reiling performs this process “at selected intervals” (8:47), releasing the vacuum and removing the bag are inherent.
It would have been obvious to one of ordinary skill in the art prior to filing to incorporate these features from Reiling into Stubner as an obvious use of a known technique to improve a similar method.  The prior art (of Stubner) provides a base method upon which the claimed invention can be seen as an improvement by its use of a technique called debulking where layers are periodically applied and compressed onto a tool for the purpose of removing air between the layers.  The prior art (of Reiling) teaches a comparable process of debulking (8:48) improved in the same way as claimed by the use of a vacuum tool, bag, and periodic precompaction before removal of the male support and curing in the female tool.  One of ordinary skill in the art could have applied the known improvement of Reiling in the same way to Stubner in order to remove air from between the layer in the Stubner process.
As to claims 6, 7, 9 and 10, Stubner is silent to curing in a female curing tool, transporting and inserting the composite layup into the female tool, and extracting the composite part from the female curing tool.  Stubner is also silent to retracting the composite layup tool while the movable mold is displaced.
However, Reiling teaches that a layup tool is inserted into a female curing tool (8:59-60) for curing (Abstract).  In the combination with Stubner, transporting from a layup location to the Reiling female tool would have been obvious or inherent.  The order of retracting the composite layup tool while the movable mold is displaced represents an obvious rearrangement of process steps already disclosed by the prior art.   
It would have been obvious to one of ordinary skill in the art prior to filing to incorporate these features from Reiling into Stubner as an obvious interchangeable substitutable process for curing.  Stubner teaches one curing process where the entire tool is placed in an autoclave for curing (Abstract), but Reiling teaches a different manner of curing where the tool (114) is placed inside a female tool (78) which would also shape the inner and outer surface of the article.  One of ordinary skill in the art would have recognized that either curing process could be used for curing the Stubner article.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubner (US 7,640,961) in view of Oswald (US 4,233,020).  Stubner teaches the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 11, Stubner is silent to linear rails.  
Oswald teaches that a similar collapsible mandrel may be provided with a linear rail in the form of a piston rod (65) for collapsing the shell.  Providing multiple piston rods (65) would have been obvious over Oswald as an obvious duplication of parts, or for collapsing both ends of the Oswald shell.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the piston rod(s) of Oswald into Stubner as an obvious improvement that would collapse the similar hinged structure of Stubner in the same manner.

Claims 38, 41, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubner (US 7,640,961) in view of Oswald (US 4,233,020).
As to claim 38, Stubner teaches a method of fabricating a portion of an aircraft (Abstract).
Stubner also teaches a composite layup tool (Figs. 1-2) which has a contoured fixed mold (200; 1:56) and a second contoured movable mold (220; 1:59-63) that can be disposed apart from the fixed mold using hinges or define a continuous surface having a convex profile when placed next to the fixed mold. Stubner teaches that an end of the movable mold (220) abuts an end of the fixed mold (Fig. 1).  Stubner teaches a vacuum bag and pump which exert suction (11:34-44) and would inherently hold the layup to the contoured surface.  Stubner provides a hinge mechanism on which the movable mold (220) swings and breaks the continuous surface (Fig. 3) and releases the laminate from the tool (12:28-29).  Stubner inherently provides releasing the layup.
Stubner is silent to a mechanism that displaces the movable mold toward the first contoured surface of the fixed mold.  
Although it appears inherent that some mechanism would necessarily be present in order to swing the Stubner movable mold, alternatively, Oswald teaches that a collapsible mandrel may be provided with a linear rail in the form of a piston rod (65) for collapsing the shell.  Providing multiple piston rods (65) would have been obvious over Oswald as an obvious duplication of parts, or for collapsing both ends of the Oswald shell.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the piston rod(s) of Oswald into Stubner as an obvious improvement that would collapse the similar hinged structure of Stubner in the same manner.
As to claim 41, Stubner teaches laying on multiple plies (11:3).  As to claim 46, Stubner teaches placing a vacuum bag over the composite layers (11:22-32).

Claims 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubner (US 7,640,961) in view of Oswald (US 4,233,020) and Chapman (US 5,875,732)
As to claim 42-45, Stubner teaches a fixed mold with a first contoured surface (as required by instant claims 42 and 45), a movable with a second contoured surface (as required by instant claims 43 and 45), and a vacuum reservoir (vacuum pump, column 11).  
Stubner is silent to a first plurality of vacuum ports in the fixed mold as required in instant claim 42, a second plurality of vacuum ports in the movable mold as required in instant claim 43, or third and fourth pluralities as required in instant claim 45.
However, Chapman teaches that reinforcing material positioned on a single mold can be held in place on a single mold using a first plurality (Fig. 3, left side) and second plurality (Fig. 3, right side) of vacuum ports.  In the combination with Stubner, one of ordinary skill would have recognized that similar first plurality and second plurality of vacuum ports could be placed on each of the Stubner fixed and movable molds in order to apply suction in desired locations of the mold.
It would have been prima facie obvious to apply the Chapman multiple pluralities of vacuum ports to Stubner’s process because (a) Stubner specifically teaches/suggests the application of vacuum, and Chapman provides a known vacuum port configuration consistent with Stubner’s teaching/suggestion, or (b) the Chapman vacuum port configuration represents an obvious interchangeable substitute for the unknown vacuum port configuration of Stubner.

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive or moot in view of the new Stubner reference cited above. The arguments are generally directed at the failure of the cited prior art to teach the amended features of the independent claims.  However, Stubner teaches the claimed molds and movements for the reasons cited above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742